DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 are pending and will be examined in the U.S. non-provisional application.  
	 
Examiner’s Note on Claim Interpretation
Claim 1 recites the phrase “the projection (50, ¶ 0044, Fig. 3) is press-fitted into a groove formed in a side surface of the side plate (36)” (Claim 1, line 11) which is only depicted in the embodiment shown in Fig. 3 of the specification.  Thus, Claims 1-3 are directed to the press-fit, side plate embodiment as shown in Fig. 3 and Claims 1-3 are examined below with this understanding.    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				a projection (60, as shown in the embodiment of Fig. 5) formed with the housing (40) and the housing’s projection (60) being inserted into the rotor (31) and press-fitted into a groove formed in a side surface of the side plate (Claim 1, lines 9-11, in contrast, the embodiment of Fig. 5 shows the projection (60) being not a groove of the side plate as recited in Claim 1) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	VANE PUMP INCLUDING ROTOR DEFINING THROUGH HOLE RECEIVING NON-CONTACTING PROJECTION TO FACILITATE VANE PUMP ASSEMBLY AND ALIGN CAM RING   

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “the housing is formed with a projection” (Claim 1, line 9) and the phrase “the projection is press-fitted into a groove formed in a side surface of the side plate” (Claim 1, line 11) makes the claim indefinite in that when viewing the embodiment not a groove like is shown in the embodiment of Fig. 3).

In Regard to Claim 2 
	The phrase “when the drive shaft is inserted into a through hole of the rotor” (Claim 2, line 3) in combination with the phrase “a rotor having a through hole to which the driving shaft is coupled” (Claim 1, line 2) makes the claim indefinite in that it is not understood how the driving shaft can be “inserted into the through hole of the rotor” are recited in Claim 2 when the rotor is already coupled to the drive shaft via the through hole as previously recited in Claim 1.  
	The limitations of Claim 2, when considered as a whole, are indefinite in that it is not understood how the inserted projection in the through hole of the rotor (as previously recited in Claim 1 from which Claim 2 depends) is then subsequently configured to align the cam ring when the driving shaft is inserted in the through hole of the rotor (as recited in Claim 2).  As the projection is previously inserted into the through hole of the rotor (Claim 1, lines 9 and 10, i.e., the projection has been previously configured by being inserted) in the vane pump of Claim 1 (line 1) which already includes a cam ring (line 5) this infers/implies a certain amount of rotor/cam ring alignment.  Thus, as Claim 1 a rotor/cam ring alignment it is not understood what rotor/cam ring alignment is being recited in Claim 2 so that the scope of Claim 2 is clear.   


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 2 recites the phrase “the projection is configured such that the rotor is aligned in the cam ring” (Claim 2, lines 1 and 2).  However, Claim 1 previous recites a vane pump including a rotor, a drive shaft coupled via the through hole of the rotor, a cam ring, and an inserted projection into a through hole of the rotor which implies the projection was previously configured and a certain amount of rotor/cam ring alignment was attained resulting from the insertion of the projection in the through hole of the rotor.  As such, the limitations of Claim 2 are not narrower than the limitations of Claim 1 from which Claim 2 depends.  
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US3223044 (Adams; issued on December 14, 1965) (ADAMS).  
In reference to Claim 1, ADAMS discloses:
		A vane pump (fluid vane pump, col. 1, lines 10-14 and Figs. 1-8) comprising: 
			a rotor (42, col. 3, line 61, Figs. 1 and 2) having a through hole to which a driving shaft (27, col. 3, line 36) is coupled; 
			a plurality of vanes (45s, col. 3, lines 73-75) provided so as to be freely reciprocatable in a radial direction with respect to the rotor (42, col. 3, lines 73-75); 
			a cam ring (32, col. 3, line 44) configured to accommodate the rotor (42), the cam ring being configured such that tip-ends of the vanes (45s) slide on an inner circumferential surface of the cam ring (32) as the rotor (42, col. 3, lines 73-75) is rotated; 
			a housing (20+21, in combination, col. 3, line 25 and 41) configured to accommodate the rotor (42) and the cam ring (32); and 

			the side plate (A+31+90, in combination, Examiner’s ANNOTATED Fig. 1 of ADAMS) is formed with a projection (90), the projection (90) being inserted into the through hole of the rotor (42, col. 6, lines 35-37), 
			the projection is press-fitted into a groove formed in a side surface of the side plate (this projection being press-fitted limitation is interpreted by the Examiner as a product-by-process limitation because it recites how the projection is assembled and inserted into the side surface of the side plate; this makes Claim 1 a product-by-process claim and the manner in which the product is assembled does not lend any patentable weight to the product being claimed, MPEP 2113).  


    PNG
    media_image1.png
    294
    436
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of ADAMS
	In reference to Claim 2, ADAMS further discloses that the projection (90, Fig. 1) is configured such that the rotor (42) is aligned in the cam ring (32) when the driving shaft (27) is inserted into the through hole of the rotor (42, as the fluid vane pump is assembled this also ensures a certain amount of rotor/cam ring alignment, see Figs. 1 and 2).  

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowbility
The following is an examiner’s statement of reasons for allowance:
		The vane pump as recited in dependent Claim 3 including 
			“the projection is formed to have a cylinder shape concentric with the through hole of the rotor, and a gap is formed between an outer circumferential surface of the projection and an inner circumferential surface of the through hole, and a gap is formed between an end surface of the projection and an end surface of the driving shaft”
is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants' disclosure as follows:  
			The cited reference US4575314 discloses a vane pump (Abstract, Fig. 1) that includes a cover (2) formed with a projection (shown adjacent shaft 9 and below the lead line of reference numeral 7 in Fig. 1) that is inserted in a through hole of the rotor (7, from the right into 7 as shown in Fig. 1) and represents the state of the art prior to Applicants’ disclosure, and 
			US2015/0240807 also discloses a vane pump having a projection (64, Fig. 2) inserted in to a through hole of the rotor (18).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday March 5, 2021

/Mary Davis/Primary Examiner, Art Unit 3746